Citation Nr: 1009188	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-05 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for tinnitus, to include on 
a secondary basis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had military service from December 1968 to July 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  By that rating action, the RO, in 
part, denied service connection for tinnitus, to include as 
secondary to the service-connected perforated tympanic left 
membrane.  The Veteran appealed the RO's September 2006 
rating action to the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has determined that additional substantive 
development is necessary prior to appellate review of the 
claim for service connection for tinnitus, to include as 
secondary to service-connected perforated left tympanic 
membrane.

Throughout the duration of the appeal, the Veteran has 
primarily argued that his currently diagnosed tinnitus is a 
result of his service-connected perforated left tympanic 
membrane, hypothyroidism and otitis media.  (See, VA Form 21-
4138, Statement in Support of Claim and VA Form 9, dated and 
signed by the Veteran in November 2005 and February 2008).  
Alternatively, he maintains that his tinnitus is directly due 
to exposure to small arms rifle fire and from working in 
aircraft hangars during military service.  Id. 

Service connection may be established for disability which is 
proximately due to or the result of a service-connected 
disability.  Further, a disability which is aggravated by a 
service- connected disability may be service-connected to the 
degree that the aggravation is shown.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Significantly, effective October 10, 2006, 38 C.F.R. § 3.310 
was amended to provide that:

VA will not concede that a nonservice- connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 C.F.R. part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
38 C.F.R. § 3.310 (2009).

The current medical records, however, do not show a clear 
causal relationship between the Veteran's tinnitus and his 
service-connected perforated left tympanic membrane, 
hypothyroidism and otitis media, as contended by the Veteran.  
In August 2006, VA examined the Veteran to determine the 
etiology of his claimed tinnitus.  The Veteran reported that 
his tinnitus began a few years prior to the examination.  He 
gave a history of in-service noise exposure that is 
consistent with that previously reported herein.  After a 
review of the claims files and physical evaluation of the 
Veteran, the VA examiner concluded that it was as likely as 
not that his tinnitus was related to his "medical 
conditions."  In formulating the foregoing opinion, the only 
medical conditions/history previously acknowledged by the 
examiner were the Veteran's high cholesterol and 
hypertension--disabilities for which service connection has 
not been awarded.  (See August 2006 VA audiological 
examination report).  The August 2006 VA examiner, however, 
did not comment or address whether or not the service-
connected perforated left tympanic membrane, hypothyroidism 
and otitis media had caused or aggravated the Veteran's 
tinnitus.  Id. 

In view of the foregoing, the Board finds that prior to 
further appellate review of the claim for service connection 
for tinnitus, to include on a secondary basis, a VA 
examination that addresses the questions below is in order.



Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  Schedule the Veteran for a VA 
audiological examination or comparably 
qualified examiner to review the claims 
folders and answer the following 
questions:

(a) Is it at least as likely as not (50 
percent probability or greater) that the 
currently diagnosed tinnitus is related 
to the Veteran's period of military 
service and;

(b) Is it at least as likely as not (50 
percent) that the Veteran's tinnitus was 
caused or aggravated (made permanently 
worse) by the service- connected 
perforated left tympanic membrane, 
hypothyroidism and/or otitis media. 

In formulating each of the above-
requested opinions, the examiner is 
instructed to comment on the August 2006 
VA examiner's opinion that it was as 
likely as not that the Veteran's tinnitus 
was related to his non-service-connected 
medical conditions (e.g., high 
cholesterol and hypertension).  (See 
August 2006 VA audiological examination 
report).  The examiner must provide a 
rationale for his or her opinion, and 
indicate that a review of the claims 
files was conducted.

2.  The RO/AMC should then readjudicate 
the claim for service connection for 
tinnitus, to include on a secondary 
basis.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this remand is to assist the Veteran with the 
development of the claim for service connection for tinnitus, 
to include on a secondary basis.  The Veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the Veteran until further notice.  
The Board takes this opportunity, however, to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim. 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


